 



PROMISSORY NOTE

 

US $4,000

 

Lake Mary, Florida
May 19th, 2014

 

FOR VALUE RECEIVED, the undersigned HOUSE OF BODS Fitness. Inc., a Delaware
Corporation (the “Borrower”), located at 3457 Rockcliff Place, Longwood, FL,
32779, promises to pay to the order of Tammy Skalko, an individual, (the “Note
Holder”), the principal sum of Four Thousand Dollars ($4,000). All payments
required to be made by the terms of this Note shall be remitted to the Note
Holder’s designated address, 3457 Rockcliff Place, Longwood, FL, 32779, or such
other address, as the Note Holder may hereafter give notice to the Borrower in
writing. This Note shall be payable upon demand.

 

This Note may be prepaid in whole or in pan at any time without penalty. This
Note is not assumable without the express written consent of the Noteholder.

 

No interest shall accrue on this Note.

 

If said sum is not paid upon demand, the Note Holder shall be entitled to
collect all reasonable costs and expenses of collection and/or suit, including,
but not limited to, reasonable attorney’s fees. The Noteholder shall be entitled
to 12% interest rate to any unpaid balance from the date of notice.

 

Any notice to Borrower provided for in this Note shall be in writing and shall
be given and be effective upon (1) delivery to Borrower or (2) mailing such
notice by certified mail, return receipt requested, addressed to Borrower at the
Borrower’s address stated herein, or to such other address as Borrower may
designate by notice to the Note Holder. Any notice to the Note Holder shall be
in writing and shall be given and be effective upon delivery to Note Holder or
(2) by mailing such notice by certified mail, return receipt requested, to the
Note Holder at the address staled in the first paragraph of this Note, or to
such other address as Note Holder may designated by notice to Borrower.

 

Dated this 19 day of May, 2014.

 

Borrower Note Holder     HOUSE OF BODS Fitness, Inc. Tammy Skalko

 



By: /s/ James Beshara   By: /s/ Tammy Skalko   James Beshara, CFO/SEC      



 

   

   

